Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 15, 2022

The Court of Appeals hereby passes the following order:

A22A1107. MCCLURE v. THE STATE.

      In 2018, Ronald T. McClure pled guilty under two indictments for aggravated
assault and other offenses. In 2021, he filed a motion for an out-of-time appeal, which
the trial court granted in 2022 after a hearing. McClure then filed this appeal from
both convictions.

      In a recent case, the Supreme Court determined that a trial court lacks authority
to grant an out-of-time appeal. Cook v. State, 313 Ga. 471, 506 (5) (870 SE2d 758)
(2022). This holding is to be applied to all cases that are currently on direct review
or otherwise not yet final. Id. McClure therefore “had no right to file a motion for an
out-of-time appeal in the trial court; his remedy, if any, lies in habeas corpus.”
Rutledge v. State, 313 Ga. 460, 461 (870 SE2d 720) (2022). Rather than granting
McClure’s motion, the trial court should have dismissed it. See id.

      Accordingly, the trial court’s order granting McClure’s motion for an out-of-
time appeal is hereby VACATED, and this appeal is hereby REMANDED to the trial
court. The trial court is DIRECTED to enter an order dismissing the motion for an
out-of-time appeal and vacating any rulings entered after its order granting the motion
for out-of-time appeal that it lacked jurisdiction to decide without the granted out-of-
time appeal.

      If McClure believes that he was unconstitutionally deprived of his right to
appeal, he may be able to petition for a writ of habeas corpus to pursue relief for that
claim, along with any other claims alleging deprivation of his constitutional rights in
the proceedings that resulted in his convictions. See OCGA § 9-14-41 et seq.
McClure should be aware of the possible application of the restrictions that apply to
such habeas corpus filings, such as the time deadlines provided by OCGA § 9-14-42
(c) and the limitation on successive petitions provided by OCGA § 9-14-51.


                                       Court of Appeals of the State of Georgia
                                               Clerk’s Office,
                                       Atlanta,____________________
                                                 06/15/2022
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.